DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10, 12, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10, 12, and 13 recite the limitation "the dielectric coating." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, US 2012/0189826 A1.
Regarding claims 1, 5-7, 9, 15, 19, and 20, Hayashi teaches a laminate comprising a copper foil layer (¶ [0127]-[0128]) and a dielectric substrate overlaying the cooper foil layer, the dielectric substrate comprising a base layer (corresponding to the claimed “first fluoropolymer based adhesive layer”) made from a fluoropolymer (¶ [0167]), a polyimide layer overlying the fluoropolymer layer (¶ [0055]), and a filled fluoropolymer layer overlying the polyimide layer, the filled polymer layer comprising filler particles (¶ [0066]) which may be silica particles with a size of 0.5-5 microns that are present in an amount of 3-60 vol % (¶ [0038]; note that ¶ [0066] states that the particles of the filled polymer layer may be the same particles as those of ¶ [0038]).   
Alternatively, as Hayashi also teaches that the polymer of the filled polymer layer may be a fluoropolymer and that the base layer may also comprise silica filler particles with a size of 0.5-5 microns, the layers regarded as corresponding to the claimed “first fluoropolymer” and “filled polymer layer” may be reversed. In this case the “second resin layer” of Hayashi’s ¶ [0111] would correspond to the claimed “first fluoropolymer” and the “base layer” of Hayashi would correspond to the claimed “filled polymer layer”.

Regarding claims 2 and 16, Hayashi teaches a thickness of 3 – 30 microns (¶ [0065]). 

Regarding claims 3 and 17, although Hayashi does not teach any specific particle size distribution, it would have been obvious to make the particles of Hayashi relatively monodisperse because Hayashi does not teach multiple particle sizes for the particles of the filled polymer layer. Additionally, the claimed PSDS of about 8 is obvious in view of Hayashi’s teachings of a particle size of 0.5-5 because a uniform distribution of particles across a size range of 0.5-5 would result in a PSDS value of less than 8. 

Regarding claims 4 and 18, the teachings of Hayashi differ from the present invention in that Hayashi does not teach any specific surface area. It is, however, expected that the product of Hayashi will have a surface area within the claimed range because the product of Hayashi is substantially identical to that which Applicant teaches will result in the claimed surface are (i.e., silica particles with a size 0.5-5 microns). 

Regarding claim 11, as Hayashi does not teach multiple fillers used in combination in the filled polymer layer, it is presumed that the particles taught by Hayashi comprise substantially 100% of the volume of the first filler component. 

Regarding claim 12, Hayashi teaches a dielectric loss tangent (aka “dissipation factor”) of 0.02 or less (¶ [0033]), and teaches generally that the product is to have a “low dielectric loss tangent” in order to enhance signal transmittance (¶ [0043]). Although Hayashi does not state the specific frequency (i.e., does not specify 5 GHz), it would have been obvious to one of ordinary skill in the art to impart the product with a sufficiently low dielectric loss tangent at whatever frequency the product was intended to operate because Hayashi explicitly teaches that making a product with a low loss tangent and improved signal transmittance is a purpose of the invention. Additionally, it is expected that the product of Hayashi will exhibit the claimed properties as the product of Hayashi is substantially identical to that which Applicant teaches will achieve the claimed properties. 

Regarding claim 13, Hayashi teaches a coefficient of thermal expansion of 20 ppm/°C or less (¶ [0035]). 

Regarding claim 14, the teachings of Hayashi differ from the present invention in that Hayashi does not teach any specific peel strength for the laminate. It would, however, have been obvious to one of ordinary skill in the art to provide the laminate with an appropriate peel strength for its intended usage (which is identical to Applicant’s usage). It would also have been obvious to one of ordinary skill in the art to provide the product of Hayashi was as large of a peel strength as possible because one of ordinary skill in the art would have understood that a larger peel strength would improve the sturdiness of the product. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, US 2012/0189826 A1, as applied above, in view of Bridges et al., US Pat. 4869956.
Regarding claim 8, the teachings of Hayashi differ from the present invention in that although Hayashi teaches the use of a fluoropolymer, Hayashi does not teach any specific fluoropolymer. 
Bridges, however, teaches a similar copper laminate (Abstract) and teaches that PFA and/or FEP are appropriate fluoropolymers for use in such products (col. 3 ln. 64 – col. 4 ln. 34). It would have been obvious to one of ordinary skill in the art to use PFA or FEP as the fluoropolymer of Hayashi because Bridges explicitly teaches PFA and FEP to be appropriate materials for use in such copper laminate products. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785